DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 27-30, 32-33, 37-40, 42, 46, 48 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva US Patent 6,257,948 B1 in view of Hornsby et al., US PG Pub 2002/0177383 A1 (hereafter Hornsby).  

Regarding claim 27 where it is disclosed by Silva to have an automated toy that allows the user to attach parts to the body of the toy as shown in at least figures 1-4 and 6.  Where it is disclosed by Silva to have their system include, “An autonomous toy robot [figures 1-4 and 6] comprising: a … robot body [figures 1-4 and 6 where it is shown that the robot toy has a body which parts can be attached too] having a housing in which primary electronics [figure 11 and column 6 lines 5-45] that includes a programmed processor is integrated [column 6 lines 5-45], wherein the primary electronics is to detect an identification in response to an outer cover being fitted onto the housing [figures 1-4 and 6 also described in column 5 line 9-column 6 line 45, where by the outer cover is being interpreted as the pieces attached to the body of the toy], and wherein in response to the identification being detected, the programmed processor becomes re-configured in accordance with a robot character software program that is assigned the identification, to change behavior of the robot [column 5 line 9 – column 6 line 45 and also column 7 line 15 – column 8 line 10].  
However it is not specifically disclosed by Silva to have their toy be a “self-propelled robot”.  
Hornsby is directed to an interactive toy that is self-propelled as shown in at least figures 1-2 and 14 and described in at least paragraphs 9-12 where they describe the motor being used to move the toy and thus is self-propelled.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Silva by the teachings of Hornsby where they are both directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify Silva whom does not use motors to make their toy more interactive as taught by Hornsby and hence use a known technique to improve similar devices in the same way.  Where in this instance the modification of Silva to have their robot being self-propelled to move as the user interacts with the toy would make it more interactive and enjoyable for the user.  
Regarding claim 28 where it is disclosed by Silva to have the outer pieces being attached to the robotic body via the user pushing the pieces on to the body and also pulling the pieces to remove them and thus not needing a tool for the attachment as shown in at least figures 1-2.  
Regarding claim 29 where it is disclosed by Silva to have the outer body of the toy having the resemblance of a character and in this instance Mr. Potato head.  
Regarding claim 30 where it is disclosed by Silva to have their system include the robot body further comprises a serial communications and power supply bus interface integrated in the housing that is to connect with a counterpart bus interface in the outer cover to form a wired communications link and a wired power supply link, wherein the electrical power source in the robot body delivers power via the power supply link to secondary electronics that is in the outer cover, and wherein the programmed processor in the robot body communicates commands to the secondary electronics that is in the outer cover, via the communications link.  This is shown in at least figure 6 and corresponding description.  
Regarding claim 32 where it is disclosed by Silva in at least figure 6 to have their system also have the primary electronics is to detect the identification via wired electrical current path with the outer sensor.  
Regarding claim 33 where it is disclosed by Silva to have their system also include, “the primary electronics comprises memory in which there are stored a plurality of robot character software programs or profiles that are each assigned a different identification [figure 13 and column 7 line 15-column 8 line 10], wherein the plurality of robot character programs re-configure the programmed processor to control behavior of the robot so as to be consistent with that of a plurality of different robot characters [figure 13 and column 7 line 15-column 8 line 10], respectively, and wherein the primary electronics detects an identification in response to an outer cover being fitted onto the housing, performs a look up in said memory to find the detected identification, and re-configures the programmed processor with the robot character software program that is assigned to the detected identification [figure 13 and column 7 line 15-column 8 line 10].”  
Regarding claim 37 where it is disclosed by Silva in at least figures 1-2 to have, the housing of the self-propelled robot body is shaped to conform to the outer cover, wherein the outer cover can be fitted onto the housing and then removed from the housing.  
Regarding claim 38 which is disclosed by Silva to have a toy which has a skin which can be changed whereby the outer cover is being interpreted as the body of the toy having things attached to it and changing its appearance.  Whereby this is read upon by applicant claim to, “A character skin for a toy robot [figure 1 where the toy can change it appearance based on the attachments], comprising: an outer cover that can be fitted onto a robot body housing of a … toy robot and then removed from the housing [figures 1-4], the outer cover includes an identifier that 
However it is not specifically disclosed by Silva to have their toy be a “self-propelled toy robot”.  
Hornsby is directed to an interactive toy that is self-propelled as shown in at least figures 1-2 and 14 and described in at least paragraphs 9-12 where they describe the motor being used to move the toy and thus is self-propelled.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Silva by the teachings of Hornsby where they are both directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify Silva whom does not use motors to make their toy more interactive as taught by Hornsby and hence use a known technique to improve similar devices in the same way.  Where in this instance the modification of Silva to have their robot being self-propelled to move as the user interacts with the toy would make it more interactive and enjoyable for the user.  
Regarding claim 39 where it is disclosed by Silva in at least figures 1-2 to have the outer cover has an appearance similar to that of a character in an audio visual work of art.  
Regarding claim 40 where it is disclosed by Silva to have the outer pieces being attached to the robotic body via the user pushing the pieces on to the body and also pulling the pieces to remove them and thus not needing a tool for the attachment as shown in at least figures 1-2.  
Regarding claim 42 where all the limitations of claim 38 are disclosed by Silva and Hornsby as described above.  It is disclosed by Silva in at least figure 6 to have, “…a serial communications and power supply bus interface integrated in the outer cover that is to connect with a counterpart bus interface in the robot body housing to form a wired communications link and a wired power supply link, when the outer cover has been fitted onto the robot housing…”  
 Where it is further disclosed by Hornsby to have their system also include having, “the outer cover further comprises an actuator or motor and associated driver circuitry [paragraphs 9-10]; control logic coupled to the driver circuitry [paragraphs 9-10]; …, wherein the driver circuitry and the control logic and circuitry of the bus interface in the outer cover are powered through the power supply link, and wherein the control logic is to receive a command from a processor in the robot housing through the communications link for effecting movement of the actuator or control of the motor [paragraphs 9-12].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Silva by the teachings of Hornsby where they are both directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify Silva whom does not use motors to make their toy more interactive as taught by Hornsby and hence use a known technique to improve similar devices in the same way.  Where in this instance the modification of Silva to have their robot being self-propelled to move as the user interacts with the toy would make it more interactive and enjoyable for the user.  
Regarding claim 46 where it is disclosed by Silva in at least figure 6 to have their system also have the primary electronics is to detect the identification via wired electrical current path with the outer sensor.  
Regarding claim 48 where it is disclosed by Silva to have a power supply bus interface integrated in the outer cover that is to connect with a counterpart bus interface in the robot body housing to form a wired power supply link, when the outer cover has been fitted onto the robot housing; and a battery integrated in the outer cover that is coupled to the bus interface in the outer cover to supply power to electronics in the robot body housing, through the wired power supply link.  This is shown in at least figure 6 and corresponding description.  
Regarding claim 50 where it is disclosed by Silva to have, “the outer cover further comprises: a sensor; a serial communications and power supply bus interface integrated in the outer cover that is to be connected with a counterpart bus interface in the robot body housing to form a wired communications link and a wired power supply link, when the outer cover has been fitted onto the robot body housing; and control logic coupled to the sensor and to the bus interface integrated in the outer cover, wherein the sensor and the control logic, and circuitry of the bus interface in the outer cover are all powered through the power supply link, and wherein the control logic receives commands from the processor in the robot body housing, for reading output data of the sensor, and sends output data of the sensor to the processor in the robot body housing, through the communications link.”  
Regarding claim 51 which is corresponding similar toy claim as claim 27 above and thus rejected for the same reasons as stated for claim 27 above.  
Regarding claim 52 where it is disclosed by Silva in at least figure 13 and column 7 line 16-column 8 line 10 to have, “the programmed processor comprises memory, wherein the programmed processor searches the memory for a robot character software program whose identification matches the detected identification of the outer cover.”  

Claims 31 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva and Hornsby as applied to claim 27 above, and further in view of Olshan et al., US PG Pub 2014/0274373 A1 (hereafter Olshan).  

Regarding claim 31 where all the limitations of claim 27 are disclosed by Silva and Hornsby as described above.  Where it is not specifically disclosed by either Silva or Hornsby to have their system also have the primary electronics is to detect the identification via radio data communication with the outer cover.  
Olshan is directed to a system and method for animating virtual characters on a toy as shown in at least figures 2A-C.  Olshan in at least paragraphs 14, 39, 48-51, 60 and 79 describes their system also, have their system also have the primary electronics is to detect the identification via radio data communication with the outer cover.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva and Hornsby by the teachings of Olshan where they are all directed to the same field of endeavor of robotic toys.  Where one would have been motivated to modify both Silva and Hornsby by the use of a known technique to improve similar devices in the same way.  In this instance the modification of both of Silva and Hornsby whom do not use RFID to help their system to ID the parts being put on the body of the toy, where this would be advantageous as it would allow the toy to wirelessly pick up the signal and coding of what part is being attached to the body.  This would be no contact transfer of information and hence less wear and tear on the parts as the parts would not need bumps on them as taught by Silva and instead could be made with RFID chips to help identify the parts.  The reduce wear and 
Regarding claim 45 where all the limitations of claim 38 are disclosed by Silva and Hornsby as described above.  Where it is not specifically disclosed by either Silva or Hornsby to have their system also have the primary electronics is to detect the identification via radio data communication with the outer cover.  
Olshan is directed to a system and method for animating virtual characters on a toy as shown in at least figures 2A-C.  Olshan in at least paragraphs 14, 39, 48-51, 60 and 79 describes their system also, have their system also have the primary electronics is to detect the identification via radio data communication with the outer cover.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva and Hornsby by the teachings of Olshan where they are all directed to the same field of endeavor of robotic toys.  Where one would have been motivated to modify both Silva and Hornsby by the use of a known technique to improve similar devices in the same way.  In this instance the modification of both of Silva and Hornsby whom do not use RFID to help their system to ID the parts being put on the body of the toy, where this would be advantageous as it would allow the toy to wirelessly pick up the signal and coding of what part is being attached to the body.  This would be no contact transfer of information and hence less wear and tear on the parts as the parts would not need bumps on them as taught by Silva and instead could be made with RFID chips to help identify the parts.  The reduce wear and tear on the ridge on the parts will allow the parts to work longer and less broken and stuck pieces sue to improper use by children.  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva and Hornsby as applied to claim 38 above, and further in view of Connolly US PG Pub 2006/0105671 A1.  

Regarding claim 41 where all the limitations of claim 38 are disclosed by Silva and Hornsby as described above.  It is disclosed by Silva in at least figure 6 to have, “a serial communications and power supply bus interface integrated in the outer cover that is to connect with a counterpart bus interface in the robot body housing to form a wired communications link and a wired power supply link, when the outer cover has been fitted onto the robot body housing…”  However it is not specifically disclosed by either Silva or Hornsby to have their system also have the outer cover further comprises a light source and associated driver circuitry; …; and control logic coupled to the driver circuitry and to the bus interface integrated in the outer cover, wherein the light source and the control logic and circuitry of the bus interface in the outer cover are powered through the power supply link, and wherein the control logic receives commands from a programmed processor in the robot body housing, for controlling color or intensity of the light source, through the communications link.  
Connolly is directed to an interactive plush toy as shown in at least figures 1-4 and it is described by Connolly to have their system include the outer cover further comprises a light source and associated driver circuitry [paragraphs 10-12, 19-23, 38 & 43];…; and control logic coupled to the driver circuitry and to the bus interface integrated in the outer cover, wherein the light source and the control logic and circuitry of the bus interface in the outer cover are powered through the power supply link, and wherein the control logic receives commands from a programmed processor in the robot body housing, for controlling color or intensity of the light 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Silva and Hornsby by the teachings of Connolly where they are all directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify both Silva and Hornsby by the use of a known technique to improve similar devices in the same way, as taught by Connolly.  Where in this instance the modification of both Silva and Hornsby whom do not specifically have interactive light on their toy which would increase the functionality and also the engagement of the user as the light flash on and off as taught by Connolly.  

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva and Hornsby as applied to claim 38 above, and further in view of Choi US PG Pub 2001/0049248 A1.    

Regarding claim 44 where all the limitations of claim 38 are disclosed by Silva and Hornsby as described above.  It is disclosed by Silva in at least figure 6 to have, “…a serial communications and power supply bus interface integrated in the outer cover that is to connect with a counterpart bus interface in the robot body housing to form a wired communications link and a wired power supply link, when the outer cover has been fitted onto the robot body housing…”
Where neither Silva nor Hornsby specifically disclose the features of, “the outer cover further comprises a microphone coupled to an analog to digital conversion circuit (ADC) [paragraph 5];…; and wherein the ADC and the control logic and circuitry of the bus interface in the outer cover are powered through the power supply link [paragraph 5], and the control logic is coupled to the ADC and to the bus interface integrated in the outer cover so as to send a captured digital audio stream to a programmed processor in the robot body housing, through the communications link [paragraph 5].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Silva and Hornsby by the teachings of Choi where they are all directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify both Silva and Hornsby by combining prior art elements according to known methods to yield predictable results.  In this instance the modification of both Silva and Hornsby whom do not include the use of speakers and microphone to make their toys more interactive and thus increase the enjoyment of the user and keep their attention span longer with the toy as taught by Choi.  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva and Hornsby as applied to claim 38 above, and further in view of Nakamura US PG Pub 2009/0117819 A1.    
Regarding claim 50 were all the limitations of claim 38 are disclosed by Silva and Hornsby as described above.  It is disclosed by Silva in at least figure 6 to have, “…a serial communications and power supply bus interface integrated in the outer cover that is to connect with a counterpart bus interface in the robot body housing to form a wired communications link 
However it is not specifically disclosed by either Silva or Hornsby to have, “the outer cover further comprises: a sensor; a serial communications and …; and control logic coupled to the sensor and to the bus interface integrated in the outer cover, wherein the sensor and the control logic, and circuitry of the bus interface in the outer cover are all powered through the power supply link, and wherein the control logic receives commands from the processor in the robot body housing, for reading output data of the sensor, and sends output data of the sensor to the processor in the robot body housing, through the communications link.”  
Nakamura is directed to an interactive toy and in paragraphs 35-36 and 40 describe their system having sensors.  It is disclosed by Nakamura in at least paragraph 42 to have a universal serial bus interface which is hardwired connected to the processor the serial bus is used for changing the characteristic of the toy, see paragraph 42, via the use of software.  This is read upon by applicants claim to, “the outer cover further comprises: a sensor [paragraphs 35-36 and 40]; a serial communications [paragraphs 42] and …; and control logic coupled to the sensor and to the bus interface integrated in the outer cover [paragraphs 35-36, 40 and 42], wherein the sensor and the control logic, and circuitry of the bus interface in the outer cover are all powered through the power supply link, and wherein the control logic receives commands from the processor in the robot body housing, for reading output data of the sensor, and sends output data of the sensor to the processor in the robot body housing, through the communications link [paragraphs 35-36, 40 and 42].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva and Hornsby by the teachings of Nakamura where they .  

Claim Objections

Claim 38 is objected to because of the following informalities:  Regarding claim 38 where applicant in line 5 where applicant claims “Is”, has a typographical error in that it should be “is”.  Appropriate correction is required.  

Allowable Subject Matter

Claims 34-36, 43, 47 & 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664